Title: John Quincy Adams to John Adams, 6 June 1784
From: Adams, John Quincy
To: Adams, John



Hond. Sir
London June 6th. 1784

Last Wednesday Mr. W. Vaughan, got me introduced into the house of Commons, and I was there, from about 2. in the afternoon till 1. the next morning. The Subject, was a very dry, uninteresting one to me, it was the Westminster election, and the time, till 10 at night was taken up in hearing the Council counsel, on one side for Mr. Fox, and the electors of Westminster who petitioned, and on the other, for the high Bailiff of Westminster. But the Council for the high Bailiff, having desired to be permitted to produce to the House, an Evidence, to prove, that there were several hundred illegal voters upon the poll, a debate in the House arose. Mr. Fox and his party opposed the admittance of the Evidence, and the ministerial Members, spoke in favour of the admittance. The debate lasted ’till 1. in the morning, when, the Question being put, the galleries were cleared and I retired; the next day the house adjourned, on account of the king’s birth day, to 12. o’clock to morrow. . . . In the course of the debate the principal persons who spoke were, on one side, Mr. Fox, Lord North, Mr. Sheridan, and Mr. Lee, on the other Mr. Pitt, Lord Mulgrave, Sir L. Kenyon, Mr. P. Arden, and Mr. Wilberforce: and if I may be allowed to give my opinion, Mr. Pitt, is upon the whole the best, and most pleasing speaker of them all. He has much grace, in speaking, and has an admirable choice of words, he speaks very fluently, so distinctly that I did not lose a word of what he said, and he was not once embarassed to express his Ideas. Mr. Fox on the contrary speaks with such an amazing heat and rapidity, that he often gets embarassed, and stammers sometime before he can express himself; his Ideas are all striking, but they flow upon him, in such numbers, that he cannot communicate them without difficulty: I should think he would carry all before him if he spoke to persons, who were to be convinced by any thing that was said. . . . Lord North is very cool, but does not I think speak, like either of the two before mentioned: Mr. Sheridan speaks extremely fast, and has a wonderful facility of expression, but is not so distinct as Mr. Pitt. . . . There Sir, in obedience to your Commands, have I given you my opinion of the eloquence of several great Orators. If it is erroneous my judgment is in fault, for I have followed in this matter the Ideas of no one.
The other day, I met with Govr. Pownall who desired me to present his Compliments to you; he wishes to know something about the business of the donation, but I told him I believed you had heard nothing of it; he is going to spend some time in the South of France.
I saw Mr. Temple this day: he desired I would send you the enclosed Letter, on account of the paragraph marked + thus. He would wish to have the Letter by the return Post.
Captn. Callahan informs me that a wedding, was talked of in our family when he left America; if so I fear we shall not have the pleasure of seeing my Sister here.
Mr. Jay sailed about a week since from Dover; Mr. Laurens left this place last evening for Falmouth, to sail for New York in the Packet.

Your Dutiful Son,
J. Q. A.

